Fourth Court of Appeals
                                San Antonio, Texas
                                      April 18, 2019

                                   No. 04-18-00554-CV

                           MO-VAC COMPANY OF ALICE,
                                   Appellant

                                             v.

 Michael MYANE LP d/b/a Pipeline Measurement Co., LP and Michael Myane Management,
                                       LLC,
                                     Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-04-54479-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER


    The Appellees’ Unopposed Second Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to May 1, 2019.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court